■ PER CURIAM.
We think the excuse presented by plaintiff for not bringing this case to trial was sufficient to justify the denial of the motion upon plaintiff’s placing the case upon the calendar, and paying $10 costs of motion. The order should therefore be modified by providing that upon the payment by the plaintiff of $10 costs of motion in the court below within 10 days after the service of the order on this appeal, and noticing this case, and placing the same upon the calendar for the next circuit court, the motion to dismiss is denied; that, unless such costs are paid, and the case noticed and placed upon the calendar, as aforesaid, then the order is affirmed; such modification to be without costa of this appeal.